Title: Report on a Petition of Philip Verplank, [12 April 1792]
From: Hamilton, Alexander
To: 



[Philadelphia, April 12, 1792Communicated on April 17, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, pursuant to an Order of the House of Representatives, of the 14th of July, 1790, referring to him the petition of Philip Verplank, respectfully reports;
That by reference to the accounts of William Barber, esquire, late Commissioner for the State of New York, it appears, that an account was exhibited to him, for wood, grain, and other supplies, taken by the American Army, as also for the use of the estate of the petitioner, at Verplank’s point, during the late war, the estimated value of which was £4238.18.3, New York Currency.
That, of this Account, the Commissioner admitted the sum of 7970. 81/90 dollars, and rejected the remainder, as being, in his opinion, unauthorized by law.
That, as the claim of the petitioner has already been under the consideration of a Commissioner, who was vested with ample and final authority, a revision of it, in order to a farther allowance, would, in the opinion of the Secretary, be a precedent full of danger. The compensation already made bears so large a proportion to the sum claimed, that there is no appearance of extraordinary loss or signal hardship, to call for a special interposition of the Legislature.
All which is humbly submitted,
Alexander HamiltonSecry. of the Treasy.
Treasury Department, April 12th. 1792.
